Citation Nr: 1023438	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  04-08 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder, to include on a secondary basis.  

3.  Entitlement to service connection for an ear disorder, to 
include on a secondary basis.  

4.  Entitlement to service connection for a chronic sinus 
disorder.  

5.  Entitlement to service connection for gastroesophageal 
reflux disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran served on active military duty from October 1987 
to September 1991.  During that time, and specifically 
between August 1990 and September 1991, the Veteran served in 
support of Operation Desert Shield/Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Oakland, California.  In May 2005, the Veteran testified 
before the undersigned Veterans Law Judge sitting at the RO.  
A copy of the hearing transcript is associated with the 
claims folder and has been reviewed.  In October 2005 the 
Board remanded the claims on appeal for further development.  


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
the Veteran's current right knee disorder had its onset in, 
or is otherwise related to the Veteran's period of service.

2.  A preponderance of the evidence is against a finding that 
the Veteran's current left knee disorder had its onset in, or 
is otherwise related to the Veteran's period of service.  

3.  The Veteran is not service-connected for a right knee 
disorder therefore a left knee disorder may not be 
proximately due to a service-connected right knee disorder.

4.  A preponderance of the evidence is against a finding that 
the Veteran has a chronic sinus or ear disorder related 
service.  

5.  A preponderance of the evidence is against a finding that 
the Veteran has GERD related service.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, (2009).

2.  A left knee disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2009).

3.  An ear disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2009).

4.  A chronic sinus disorder was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, (2009).

5.  GERD was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

In correspondence dated May 2001, March 2004, March 2006 and 
November 2009, the RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2009).  Specifically, the RO notified the Veteran 
of information and evidence necessary to substantiate his 
claims, information and evidence that VA would seek to 
provide, and information and evidence that the Veteran was 
expected to provide.  In addition, the March 2006 and 
November 2009 correspondence notified the Veteran of the 
process by which initial disability ratings and effective 
dates are established.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Any defects as to the timeliness of the 
statutory and regulatory notice are rendered moot because the 
Veteran's claims have been fully developed and re-adjudicated 
by the agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Pursuant to the October 2005 remand instructions, 
the VA requested authority in May 2007 to obtain additional 
medical evidence, including records from Grambling State 
University, Mercy General, Mercy Bakersfield, and Sutter 
Medical Group reflecting treatment from 1993 to present.  In 
a July 2007 response, the Veteran indicated that he reviewed 
the letter and had no additional evidence to submit (though 
he and his representative did submit additional evidence, 
including medical records and statements from acquaintances.  
All identified and available service treatment records and 
medical examination reports, and VA and private treatment 
records, have been secured.  The Veteran was medically 
examined by VA pertinent to his claims for bilateral knee 
disorders, chronic sinus and ear disorders and GERD.  The 
Board is satisfied that the examinations and the development 
done by the RO resulted in substantial compliance with its 
remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating his 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection Claims

In order for service connection to be granted for the 
Veteran's claimed disorders the facts must establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253  (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

It is noted that the Board has reviewed all of the evidence 
in the Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate.

A.	Bilateral Knee Disorder

Service treatment records reflect the Veteran had an 
assessment of a right knee abrasion in October 1990.  It was 
noted that while in a physical altercation he fell and 
scraped his right knee.  On objective examination he had a 3-
centimeter by 3-centimer superficial abrasion.  Service 
treatment records are negative for any history, complaints, 
treatment or diagnosis of a left knee disorder.  The Veteran 
asserts that his left knee disorder is due to "putting more 
stress on it from the right being injured."  Hearing 
Transcript (Tr.), p. 6

Post-service in May 2001 the Veteran had a physical 
examination by his private physician, Dr. RA.  At that time 
the Veteran reported experiencing some right knee pain and 
tingling in his right foot for two years.  The physician 
noted that there was no swelling or buckling of the right 
knee.  The assessment was right knee pain.  Dr. RA noted that 
the examination was felt to be normal except for some 
discomfort around the peripatellar area.  This May 2001 
examination provided no record of left knee complaints by the 
Veteran, and there was no edema or other abnormality in the 
extremities.   The report from an April 2005 physical 
examination by Dr. RA did reveal the Veteran had joint pain 
in the left leg.  None of the records suggested a long 
standing knee problem or one related to active duty.  

In a written medical statement dated in May 2005, Dr. RA 
noted that she has been the Veteran's treating physician 
since 1997.  She indicated that the Veteran's "chart" and a 
letter from the Veteran's representative had been reviewed.  
Dr. RA noted that the Veteran injured his knee while in the 
service in 1990 and since that time he has had chronic 
recurrent pain, numerous visits to physical therapy and "it 
has never completely resolved."

The Veteran's wife, in a May 2005 written statement noted 
that the Veteran has difficulty going up and down the stairs.  
His knees "pop and crack."  She further noted that the 
Veteran often comes home after working with swollen knees and 
would use ice packs on his knees.  In addition there are 
written statements in the claims folder from fellow service 
persons and close friends of the Veteran who attest to the 
Veteran's history of knee pain.  One fellow servicemen stated 
that he witnessed the injury to the Veteran's knee.

In a June 2007 VA outpatient report an assessment of 
tendinitis of the right knee and patella-femoral syndrome of 
the right knee was rendered.  In September 2007 the Veteran 
had an orthopedic consult by a private physician for problems 
with his right knee.  The physician noted that the Veteran 
had sustained two injuries to his right knee over the course 
of the last month.  He noted that about three or four weeks 
ago the Veteran fell on the right knee and strained the 
medial side of the knee and was diagnosed with a medial 
collateral ligament sprain.  While he was recovering from 
that, and just about a week ago, he re-injured the right knee 
when he was down in a squatting position playing catch with 
his sons.  He developed a sharp pain, mostly over the medial 
side of his right knee.  Since that time he has had 
difficulty getting his full range of motion back.  The 
assessment was right knee medial joint line pain; rule out 
medial meniscus tear with a history of patellofemoral 
problems.  The physician commented that he reviewed the x-
rays and the Veteran has had a history of patellofemoral knee 
pain problems and some of his current symptoms are "probably 
related to just that."  The physician further commented that 
the pain the Veteran gets with kneeling and squatting, and 
with getting up from a seated position is probably related to 
the patellofemoral issue.  X-ray of the right knee in 
September 2007 revealed a negative right knee.  MRI [magnetic 
resonance imaging] of the right knee in October 2007 showed a 
complex tear of the medial meniscus, degeneration without 
tear in the lateral meniscus, joint effusion, lateral 
patellar subluxation and a small popliteal cyst.  

In a November 2007 follow-up visit to the September 2007 
private orthopedic consult, the physician noted that the 
Veteran's knee symptoms were unchanged since the time of his 
last visit.  The physician noted that the real problem which 
brought the Veteran into the office was the evolution of pain 
across the medial joint line which almost undoubtedly is due 
to what appears to be a medial meniscus tear on this MRI 
scan.  The assessment was right knee medial meniscus tear and 
also with symptoms of lateral patellofemoral compression 
syndrome.  

Private examination of the left knee in May 2008 reveal the 
Veteran's complaints of left knee pain that is increased with 
walking, clicking, and popping, laterally and medially.  
Examination revealed essentially normal findings with the 
exception of tenderness at the medial joint line.  The 
assessment was joint pain, left leg.  MRI of the left knee in 
June 2008 revealed mild proximal tibial/fibial joint 
osteoarthritis, intact ligaments and no evidence of meniscal 
tear, small Baker's cyst, otherwise normal examination.  
Radiographic examination of the right and left knees in 
August 2008 revealed no soft tissue, articular or osseous 
abnormality.  

On VA examination of the knees in August 2008 the examiner 
noted that the claims folder was available, reviewed and that 
he had access to mobile medical records from the VA computer 
system and a history was taken from the Veteran.  With regard 
to the in-service right knee abrasion, the examiner noted 
that there was no bony tenderness and there was full range of 
motion of the right knee.  The examiner noted further that 
there was nothing in the claims folder to suggest that the 
Veteran had any ongoing problems regarding his right knee 
during service and that he started having significant knee 
problems in 2007.  The Veteran reported that he started 
having some left knee problems and currently has some feeling 
of grinding and popping and stiffness of both knees and has 
some morning stiffness.  The diagnoses were status post right 
knee arthroscopic procedure, with partial medical 
meniscectomy as well as slight work on the left kneecap and 
with some residual pain and early degenerative joint disease 
of the left knee.  The examiner commented that service 
treatment records show only an abrasion in front of the right 
knee and there was no internal injury to either knee.  
Further there is no indication in service treatment records 
that the Veteran was having any knee problems during his 
active duty other than the minor right knee abrasion.  The 
examiner opined that the Veteran's right knee disorder is not 
caused by his service in the military and his left knee 
disorder cannot have a connection because his right knee 
disorder is not service connected.

On review, the Board finds that a preponderance of the 
evidence is against a finding that the Veteran has any 
current knee disability that is the result of his active 
military service.  Although the Veteran injured his right 
knee in service, that injury did not result in chronic 
disability; the minor abrasion of the right knee were treated 
and appeared acute and transitory.  While the Veteran 
complained of right knee pain in 2001, this was several years 
after service.  Dr. R. A. suggested in May 2005 that right 
knee pain was related to pain in service, but an underlying 
disability causing that pain was not identified.  Pain is not 
analogous to disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking 
service connection for a neck disability and an increased 
rating for a low back disability.  On the issue of service 
connection, the Court held that pain alone without a 
diagnosed or identifiable underlying malady or condition did 
not constitute a disability for which service connection may 
be granted.  Subsequently, the Federal Circuit dismissed the 
issue of service connection stating it was precluded from 
reviewing the factual determinations of the Board or the 
Court.)  The initial clinical findings of chronic right knee 
disability in 2007 (complex tear of the medial meniscus, 
degeneration without tear in the lateral meniscus, joint 
effusion, lateral patellar subluxation and a small popliteal 
cyst) was identified following two injuries to the knee that 
occurred that year.  

The 2008 VA examiner has noted that there was only abrasion 
in front of the Veteran's right knee during service with no 
internal injury to the knee.  It was his opinion that the 
Veteran's right knee disorder is not caused by his military 
service and the left knee does not warrant service connection 
on a secondary basis because the right knee is not service-
connected.  As the VA examiner is a  medical professional, he 
is competent to render an opinion and the Board finds it 
highly probative of the issues at hand.  In assigning high 
probative value to this report, the Board finds that the 
examination was adequate for evaluation purposes.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The VA examiner had the 
claims folder for review, discussed the findings in the 
claims folder, obtained a reported history from the Veteran, 
and conducted a complete and thorough examination and 
provided a rationale for his opinion.  There is no indication 
that the VA examiner was not fully aware of the Veteran's 
past medical history or that he misstated any relevant fact.  
The 2008 VA examiner's opinion was based on a thorough review 
of the claims folder, including the Veteran's lay statements 
and provided well-reasoned medical conclusions that are 
supported by the record.  Thus, this examination is the most 
probative medical evidence of record with regard to the 
Veteran's knees and shows no relationship between a bilateral 
knee disorder and the Veteran's period of military service.  
It is certainly more probative than the statement by the 
Veteran's private treating physician, who did not specify any 
knee disability related to active duty.  Consequently, 
service connection is not warranted for either a right knee 
disorder on a direct basis or for a left knee disorder on a 
direct or secondary basis.

Furthermore, the medical evidence of record does not show 
that the Veteran sought treatment for any problems with his 
knees immediately following his separation from service or 
for many years thereafter.  In fact, there is no objective 
evidence of any right knee complaints until 2001, 
approximately 10 years after the Veteran's separation from 
active service.  There is no objective evidence of any left 
knee complaints until 2005, approximately 14 years after the 
Veteran's separation from active service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In adjudicating these claims, the Board must assess the 
competence and credibility of the Veteran as to in-service 
incurrence of his right knee disorder and continuity of 
symptomatology from service.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed.  Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69  (2005).  In Barr, 21 Vet. App. 303, the 
Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994),  
emphasized that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence  
means any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well. Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may 
be heard and considered) and credibility (a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted)).  See Barr, 21 
Vet. App. 303.  In Robinson v. Shinseki, the Court held that, 
in some cases, lay evidence will be competent and credible 
evidence of etiology.  Whether lay evidence is competent in a 
particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type 
of injury for which lay evidence is competent evidence.  If 
so, the Board must weigh that evidence against the other 
evidence of record.  See Robinson v. Shinseki, 557 F.3d 1355 
(Fed. Cir. 2009).

The Board finds the Veteran is competent to attest to and 
proffer lay statements as to observations of right knee 
symptomatology during service and bilateral knee 
symptomatology post service.  Layno; 38 C.F.R. § 3.159(a)(2).  
However, he is not competent to make a specific diagnosis 
such as a meniscal tear, or render an opinion as to the cause 
or etiology of his current claimed bilateral knee disorder, 
because he does not have the requisite medical expertise.  
Moreover, a clear preponderance of the evidence reflects that 
current knee pathology is due to intercurrent knee trauma as 
it was not identified until after the knee injuries described 
in the 2007 medical reports.  

The Board finds that the Veteran's allegations of a 
continuity of symptomatology since service discharge for the 
right knee are not sufficient to establish that chronic 
disability had its onset in service.  As is the case with Dr. 
R. A.'s statement, the fact that the Veteran had knee pain in 
service and continued to have it after active duty is not 
sufficient to establish that current knee disability is 
related to active duty, especially in light of the fact that 
current knee disability was not identified until he 
experienced intercurrent injury.  After weighing the lay and 
medical evidence, the Board finds that the lay evidence as to 
in-service incurrence and continuity of symptomatology is of 
limited probative value and less convincing than other 
evidence of record.  

The Veteran has not specifically claimed and the evidence 
does not show that any current chronic left knee disability 
had its onset in service or is otherwise related to active 
duty.  With regard to the Veteran's claim for service 
connection for a left knee disorder secondary to the claimed 
right knee disorder, the regulations provide that service 
connection is warranted for disability which is proximately 
due to, the result of, or aggravated by a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Veteran is not 
service-connected for a right knee disability, there for 
service connection for a left knee disorder on a secondary 
basis is not for application.  

In conclusion, a preponderance of the evidence is against 
finding that the Veteran's right knee disorder is causally 
related to active service and that his left knee disorder is 
causally related to active service or as secondary to a 
service-connected disability.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert  
v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

B.	Chronic Sinus and Ear Disorders

Service treatment records reflect treatment for and a 
diagnosis of sinusitis in February 1988.  Post service 
private and VA medical reports illustrate treatment for 
breathing disorders on multiple occasions between July 1997 
and February 2008, variously characterized as right frontal 
sinusitis (1997), allergic rhinitis (1997), sinusitis (1998), 
sinus headache (1998), chronic nasal congestion (2001), 
vasomotor rhinitis (2001), acute sinusitis (2002, 2008) and 
acute on [sic] chronic sinusitis (2005).  In a statement 
dated in May 2005, the Veteran's private treating physician 
noted that the Veteran has experienced intermittent episodes 
of sinusitis since the 1998 episode of a sinus infection.  

On VA examination in July 2008 the Veteran reported that he 
has had recurring sinusitis attacks, three to four per year 
and that they seem to be worsening.  The examiner rendered an 
impression of deviated nasal septum unrelated to military 
duty, and possibility of recurrent sinusitis.  The examiner 
recommended a CT [computed tomography] scan of the Veteran's 
sinuses to determine chronicity and severity.  The CT scan 
was conducted in July 2008 and showed no evidence of acute 
sinusitis.  In a September 2008 addendum to the CT scan, the 
examiner noted that the CT was consistent with chronic 
changes of sinusitis and there was no evidence for acute 
sinusitis.  In a February 2009 addendum to the July 2008 VA 
examination, the examiner discussed findings from the 2008 CT 
scan and indicated that the Veteran was shown to have very 
mild polypoid thickening in only the inferolateral aspect of 
the right maxillary sinus, with no evidence of other 
abnormalities.  The examiner opined that this does not 
represent chronic sinusitis and would feel that it is less 
likely than not that the Veteran have sinusitis secondary to 
service-connected problems.

Here, the record confirms that the Veteran has a current 
respiratory disorder, variously diagnosed.  In this regard, 
private and VA medical reports illustrate treatment for a 
variety of nasal conditions.  On VA examination conducted in 
July 2008, the impression was "Deviated nasal septum 
unrelated to military duty[,]" and possibility of recurrent 
sinusitis.  However, subsequently, the examiner found no 
evidence of chronic sinusitis, noting that the record showed 
very mild polypoid thickening in only the inferolateral 
aspect of the right maxillary sinus and no evidence of other 
abnormalities on a July 2008 CT examination of the 
maxillofacial area.  There is evidence of one instance of 
respiratory treatment during service.  In this regard, 
according to a February 1988 service treatment record, the 
Veteran complained of headache and cold like symptoms and was 
diagnosed with sinusitis.  The medical evidence of record 
does not relate the Veteran's current claimed chronic sinus 
disorder to the in-service diagnosis of sinusitis.  

With regard to etiology, VA examiner in February 2009 
essentially opined that the Veteran's does not have chronic 
sinusitis related to service.  This opinion is highly 
probative in that the examiner had the benefit of examining 
the Veteran, obtained the Veteran's history of the claimed 
disorder and reviewed the Veteran's entire claims folder.  
See Barr, 21 Vet. App. 303.  The record does not contain a 
medical opinion favorable to the claim.

The record shows that the Veteran is employed as a 
respiratory/cardiovascular technician.  The Board 
acknowledges that the Veteran is competent to describe his 
respiratory symptomatology.  See Layno, 6 Vet. App. 465; 38 
C.F.R. § 3.159(a)(2).  However, while his profession may 
afford him clinical exposure to treatment of breathing 
problems, it has not been established that he is competent to 
render a diagnosis of any such medical disability or render 
an opinion as to the cause or etiology of any current 
disorder. Moreover, the etiology opinion by the VA examiner 
is the most probative competent evidence regarding etiology 
because it is well-reasoned, included an examination, and 
considered the history of the disability.  
 
In sum, a clear preponderance of the evidence shows that the 
Veteran was treated one time for sinusitis during service, 
however, as VA examiner has indicated, his current breathing 
disorder is not related to the in-service infection, or to 
any other incident of service.  The initial post-service 
assessment of right frontal sinusitis was in July 1997, 
several years after service.  The Veteran's private physician 
in the May 2005 medical statement noted that the Veteran was 
treated for sinus infection in 1998.  See Maxson, 230 F.3d 
1330.  A chronic sinus disorder or any other chronic 
respiratory disorder has not been related to service by any 
competent authority.  As such, the preponderance of the 
evidence is against the service connection claim and there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the Veteran's service connection 
claim that would give rise to a reasonable doubt in favor of 
the Veteran; the benefit-of-the- doubt rule is therefore not 
applicable, and the appeal is denied.  See Gilbert, 1 Vet. 
App. at 54-56.

The Board remanded the claim of entitlement to service 
connection for an ear disorder, to include on a secondary 
basis in October 2005 to arrange with the appropriate VA 
medical facility for the Veteran to be afforded a VA 
examination to determine the nature, extent, and etiology of 
any ear disorder, including tinnitus that he may have.  On 
the ear nose and throat examination in July 2008, the 
Veteran's sole complaint regarding the ears was that he had 
symptoms of fullness.  The ears were unremarkable on 
examination and there were no findings of chronic ear 
disability.  

Service medical records reflect treatment for complaints of 
right ear pain in February 1988, post service medical records 
contained in the claims folder do not reflect treatment for a 
diagnosed ear disability.  In fact, in July 1997, the Veteran 
specifically denied experiencing ear pain.  Furthermore, 
physical examinations conducted in April and May 2005 
demonstrated that the Veteran's ears (including his ear 
canals and tympanic membranes) were normal.  At the May 2005 
personal hearing, the Veteran testified that he has developed 
tinnitus as a result of his sinusitis.  Hearing Transcript, 
7-9.  However, he did not complain of tinnitus on the ear 
nose and throat examination and none was noted.  The Board 
does not find it credible that the Veteran has tinnitus since 
it was not noted in service and when the VA examination was 
ordered to determine if he had an ear disability, including 
tinnitus, none was found and the Veteran did not even mention 
it as a complaint.   

A clear preponderance of the evidence is against the claim of 
service connection for tinnitus and there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the Veteran's service connection 
claim that would give rise to a reasonable doubt in favor of 
the Veteran; the benefit-of-the- doubt rule is therefore not 
applicable, and the appeal is denied.  See Gilbert, 1 Vet. 
App. at 54-56.

C.	GERD

Service medical records reflect treatment for viral 
gastroenteritis in September 1990.  Post service private 
medical records show findings of gastroenteritis in July 1998 
and June 2000.  In a statement dated in May 2005, the 
Veteran's private treating physician noted that the Veteran's 
treatment for gastroenteritis in 1990 and expressed an 
opinion that the Veteran's "chronic irritable bowel syndrome 
. . . may date back to the onset while . . . [serving] in the 
military."  

VA examination in July 2008 reveals the Veteran reported that 
the onset of heartburn symptoms was during military service 
in 1987 during basic training.  The symptoms occurred 
approximately one time per week with sensations of heartburn 
and reflux.  He stated that he self medicated with over the 
counter antacids such as Mylanta and Pepto-Bismol.  He stated 
that he was given Mylanta and Pepto-Bismol when he complained 
of symptoms at a military facility but he did not 
specifically see a physician for care for the problem.  The 
Veteran reported that since military service he is lactose 
intolerant and avoiding milk products has improved his 
symptoms.  He stated that he now has symptoms of reflux 
approximately once every two weeks to once a month.  His 
symptoms are characterized by epigastric pain, a sensation of 
epigastric fullness and occasionally reflux into his mouth.  
The Veteran states that approximately three or four times a 
year his symptoms are severe enough to cause him to vomit.  
After examining the Veteran, the examiner concluded with a 
diagnosis of current gastroesophageal reflux disease, mild, 
with triggers being foods containing lactose, spicy food and 
stress.  Symptoms are generally well controlled with as 
needed over-the-counter medication, but every two to four 
weeks he has symptoms that are not controlled with over the 
counter medication.  The examiner opined that per review of 
the claims folder there is no evidence that the Veteran's 
GERD resulted from events during military service.  He stated 
that the Veteran's one episode of gastroenteritis is not 
related to GERD.  He further opined that given the lack of 
documentation of GERD in the Air Force or any symptoms 
relating to GERD, such as heartburn or epigastric pain, it is 
not at least as likely as not that the Veteran's GERD 
resulted from events during military service.

On review, the Board finds that a preponderance of the 
evidence is against a finding that the Veteran 's current 
diagnosis of GERD is related to military service, 
specifically, the in-service assessment of viral 
gastroenteritis.  Although the record shows an in-service 
medical finding of gastroenteritis VA examiner in July 2008 
opined that the Veteran's one episode of gastroenteritis in 
service is not related to current GERD.  As VA examiner is a 
medical professional he is competent to render such an 
opinion and the Board finds the July 2008 examination to be 
highly probative of the issue at hand.  In assigning high 
probative value to this report, the Board finds that the 
examination was adequate for evaluation purposes.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Specifically, the 
examiner reviewed the claims folder and other records the 
Veteran brought with him to the examination.  The examiner 
discussed the findings in the claims folder, obtained a 
reported history from the Veteran, conducted a complete 
examination and provided a rationale for the opinion reached.  
There is no indication that the VA examiner was not fully 
aware of the Veteran's past medical history or that he 
misstated any relevant fact.

The Board acknowledges the opinion of the Veteran's private 
treating physician, who stated that "chronic irritable bowel 
syndrome . . . may date back to the onset while . . . 
[serving] in the military."  To the extent that this 
statement attempts to establish a nexus between GERD symptoms 
and military service, the Board does not find the opinion 
probative because it is speculative, unsupported by the 
record and is not supported by rationale.  Prejean, 13 Vet. 
App. at 448-9; see also Guerrieri, 4 Vet. App. at 470-71; see 
also Nieves- Rodriguez, 22 Vet. App. 295.  In this regard, 
the private examiner stated that the chronic irritable bowel 
syndrome "may" date back to the onset while serving in the 
military.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(finding that a medical opinion that stated "may" also 
implied "may not" and was therefore speculative).  More 
importantly, irritable bowel syndrome was not identified on 
VA examination in July 2008.  The examiner noted the single 
episode of gastroenteritis in service and concluded that 
current gastroesophageal reflux disease was unrelated to 
inservice gastrointestinal symptoms.  As the most probative 
medical evidence of record shows no relationship between the 
current diagnosis of GERD and military service, service 
connection is not warranted.

With respect to the Veteran's own contentions that GERD is 
related to his period of military service, the Board does not 
find this contention to be credible.  The Veteran made 
complaints of several problems in service, including 
gastrointestinal symptoms and never mentioned GERD.  His 
current statements that gastroesophageal reflux disease was 
symptomatic, but unreported in service are not credible under 
the circumstances.  The Veteran testified that he received 
treatment at several facilities after service for 
gastroesophageal reflux disease and his other claimed 
disabilities, but when asked to authorize the VA to obtain 
the supporting documentation, he did not cooperate.   
Furthermore, the medical evidence of record shows that the 
Veteran initially sought post-service treatment for problems 
with his digestive system in 1998, which is approximately 7 
years following his separation from service.  See Maxson, 230 
F.3d at 1333.

Based on the foregoing, the Board finds that the most 
probative evidence of record establishes that the Veteran's 
current diagnosis of GERD is not related to his military 
service.   Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for GERD.  See Gilbert, 
1 Vet. App. 49.


ORDER

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder, to include on a 
secondary basis is denied.  

Service connection for chronic sinus and ear disorders is 
denied.  

Service connection for gastroesophageal reflux disease is 
denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


